Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 rejected under 35 U.S.C. 101 for being directed to an abstract idea without significantly more.
Step 2A, Prong One: Claim 1 recites an abstract idea of mental processes. The claim recites the following, or analogous, limitations “determining a primary language associated with the user device, determining a secondary language associated with the user device; storing a tag language mapping for translating first topic tags associated with the secondary to second topic tags associated with the primary language; receiving tagged content items from a server device wherein each of the tagged content items is associated with metadata that includes one more topic tag in the secondary language; determining based on the tag language mapping and the metadata that the at least one topic tag in the secondary language has a semantically equivalent topic tag in the primary language; grouping the at least one tagged content item in the secondary language with other content items in the primary language associated with the equivalent topic tag; and presenting the grouped content items on a display of the user device where the grouped content items include a first content item in the primary language and a second content item in the secondary language” are recited at a high level of generality such that it could be practically performed by the human with pen and paper in determining a primary and secondary language associated with the user device, tag language mapping for translated first and second topic tags that associated with secondary and primary languages, determining and grouping equivalent topic tag and present to the user on a paper. For example, the step of storing language tag mappings between language can be achieved by writing a mapping table on paper with a pen; the step of receiving tagged content items does involve a server, however, that step relates to data gathering and a server is a well-known, routine, and conventional source/repository of data; the steps of determining/grouping are just simple judgement/evaluation that is made by consulting the written mapping table. The user device is a well-known, routine, and conventional source/repository/display of data; a user can simply write or present the grouped content items on the paper and the key point is that the processing being recited here is not so complex as to preclude performance by a human. The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification cover performance of the limitations by the human but for generic computer components, the user device. These concepts fall into the mental process group of abstract ideas, which are evaluation, data gathering, and/or judgements. Dependent claims 2, 9, and 16 which are substantially similar claims to one another, add to the abstract idea the following limitation with recites in part “translating the at least one topic tag…”; and “grouping the at least one tagged content item…”. Dependent claims 3, 10, and 17 which are substantially similar claims to one another, add to the abstract idea the following limitation with recites in part “sending a request to for the tag language mapping…”. Dependent claims 4, 11, and 18 which are substantially similar claims to one another, add to the abstract idea the following limitation with recites in part “inferring the secondary language…”. Dependent claims 5, 12, and 19 which are substantially similar claims to one another, add to the abstract idea the following limitation with recites in part “receiving whitelisted tags …”. Dependent claims 6, 13, and 20 which are substantially similar claims to one another, add to the abstract idea the following limitation with recites in part “determining that the user of the user device has consumed content…”, “determining that the user is not currently…”, “determining the particular topic tag is included…” and “in response to determining the particular topic is included…”. Dependent claims 7, 14, and 21 which are substantially similar claims to one another, add to the abstract idea the following limitation with recites in part “determining that the user of the user device has consumed content…”, “determining that the user is not currently…”, “determining the particular topic tag is not included…” and “in response to determining the particular topic is no included…”. Other than reciting a user device, a server device, a display of the user device, nothing in the claim precludes the above steps from being practically performed in the mind of the human and none of the additional elements, however, seems to be unconventional or being used for some new purpose. See MPEP 2106.04 and 2019 PEG.
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application. Claim 1 recites the additional elements of a user device, a server device, a display of the user device are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional device of conventional computer and are a well-known, routine, and conventional source/repository/display of data. The user device is a well-known, routine, and conventional source/repository/display of data; a user can simply write or present the grouped content items on the paper and the key point is that the processing being recited here is not so complex as to preclude performance by a human. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claims as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 1 recites the additional elements of a user device, a server device, a display of the user device. These limitations are merely including instructions to implement the abstract idea on a device or using a device as a tool to perform the abstract idea. Generic device/computer components that amount to mere instructions to implement the abstract idea on a device/computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. A server, a device are a well-known, routine, and conventional source/repository/display of data. The user device is a well-known, routine, and conventional source/repository/display of data; a user can simply write or present the grouped content items on the paper and the key point is that the processing being recited here is not so complex as to preclude performance by a human. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Claims 8 and 15 recite abstract idea of mental processes similar to claim 1. Claims 8 and 15 recited additional elements of “a non-transitory computer processor readable medium”, “instructions”, “processors”, “systems”, “a user device”, “a server device”, “a display” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate.
Dependent claims 2-7, 9-14, and 16-21 inherit the same defects.
Allowable Subject Matter
2.	Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Sun et al. (US Patent 10,599,693) teaches contextual-based high precision search for mail systems that based on a language tag assigned to each electronic mail message wherein the generated contextual language set comprises a first language and a second language wherein a name of the contextual language set is recorded as an abbreviation of the first language and the second language.
Pieper (2007/0250468) teaches relevancy-based domain classification.
As to claims 1, 8, and 15, prior arts of record fail to teach or render obvious, alone or in combination a method, a non-transitory computer readable medium including one or more sequences of instructions that when executed by one or more processors cause the processor to perform operations, and a system comprising the claimed components, relationships, and functionalities as specifically recited in the claims.
Response to Arguments
3.	Applicant's arguments filed 5/5/22 have been fully considered but they are not persuasive. Applicant mainly argues that claim 1 is directed to a method for determining a primary language and a secondary language associated with a user device and grouping together and presenting, on a display of the user device, semantically equivalent content items based on a tag language mapping between the primary and secondary languages and tagged content items associated with topic tags that have equivalent topic tags in another language and the human mind is not capable of presenting content items to a display device, nor have any control over how those content items are presented. The claim recites a practical implantation of grouping together content items and presenting them to a display of the user device. Examiner respectfully submits that the process of claim 1 could reasonably be considered an abstract mental process under BRI. For example, the step of storing language tag mappings between language can be achieved by writing a mapping table on paper with a pen; the step of receiving tagged content items does involve a server, however, that step relates to data gathering and a server is a well-known, routine, and conventional source/repository of data, the steps of determining/grouping are just simple judgement/evaluation that is made by consulting the written mapping table. The additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. A server, a device are a well-known, routine, and conventional source/repository/display of data. A user can simply write or present the grouped content items on paper and the key point is that the processing being recited here is not so complex as to preclude performance by a human. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652